that those claims remain pending, and thus we lack jurisdiction. NRAP
                3A(b)(1); Lee v. GNLV Corp.,   116 Nev. 424, 996 P.2d 416 (2000).
                Therefore, we
                           ORDER this appeal DISMISSED.




                                                                     teetAln
                                                         Hardesty



                                                         Douglas




                cc: Hon. David A Hardy, District Judge
                     Madelyn Shipman, Settlement Judge
                     Charles R. Kozak
                     Hardy Law Group
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A